Title: William Cranch to Abigail Adams, 20 February 1801
From: Cranch, William
To: Adams, Abigail


				
					Madam
					City of Washington 20th. feb. 1801
				
				I have a thousand times wish’d to express to you my gratitude for the attentions I received from you during your residence here; and most particularly, for your kindness to my dear mother and family during her late severe illness; but a consciousness of the inadequacy insufficiency of language to give a faithful representation of my feelings, has hitherto imposed upon me a silence which I fear may be construed into insensibility. I know that a consciousness of your benevolence is the only return your heart asks for, and I know that your gratification is highest when your good deeds are done in secret. I am sensible also that a superfluity of expressions of Gratitude is often meant as a cover’d and mode of requesting new favours. Thanks to the democrats, my language can not now be liable to this imputation; and the feeble attempt to express my thanks, will, I presume to hope, be received as the sincere Effusion of my heart.—
				I hope the roads & the weather, have permited you to escape the fell orgies of democratic exultation. To the eternal disgrace of George town, a dinner was yesterday given, at Barney’s, to the wretch Duane. I have not heard how the thing was conducted, but I am told it was set on foot, by that other wretch Duncanson. How can Virtue refrain from hiding her head in obscurity, when vice and falsehood when calumny & sedition are thus rewarded. It can not be possible that any man who reveres the memory of Washington, and every other character who has done honour to our Country, should join this homage to every thing that is base.— The times are changed, but I pray God that my Countrymen may not change with them. It would be good for them to smart a little. They deserve it for their supineness—for their treachery to themselves.—
				As I could not accompany you, I have determined to defer my Journey to New York untill after the 4th: of March; as I wish to see what Congress will do for the Government of the Territory of Columbia, and how they will dispose of the duties of the Commissioners. Mr. Davis has brought forward a resolution, censuring the Conduct of the Speaker in turning Smith, the printer, out of the house. It is expected to be called up to day, and that the debates will be conducted with great asperity.— The appropriations are made.—
				The Evening before the choice of President was decided, a small mob collected under my window and h[…]’d “Jeffe[rson] or no

Constitution”—but they could not […] force enough to effect any thing. On the Evening of […] choice—A Mob of 40 or 50, went round and obliged us all to illuminate our windows. They were all strangers. I have been told that six of them were the stoutest Butchers, and bloodiest bullies of Philadelphia, the true representatives of the Sovereign People. These insults will I hope unite the minds of people in forming an energetic government in the district. They shew clearly what would have happen’d if the Election had been held in Philada.—
				I shall write my parents, as soon as I have liesure—in the mean time, present them my filial affection, and accept every sentiment of affectionate veneration from your grateful Nephew
				
					W. Cranch
				
			